Citation Nr: 0007871	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board notes that during the pendency of the appeal, the 
RO granted a 50 percent evaluation for the veteran's service-
connected PTSD.  While the veteran appealed the RO's October 
1997 rating decision granting a 30 percent evaluation for 
PTSD, the subsequent partial grant of 50 percent does not 
terminate the issue on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Lastly, the Board finds that the issue of entitlement to 
service connection for depression is inextricably intertwined 
with the issue of entitlement to an increased evaluation for 
PTSD.  Upon reviewing the record, the Board is of the opinion 
that additional development is warranted as to the veteran's 
claim for an increased evaluation for PTSD.  Therefore, the 
disposition of the veteran's claim for service connection for 
depression will be held in abeyance pending further 
development by the RO, as requested below.



REMAND

Background

The Board finds that the veteran's claim for an increased 
rating for the service-connected PTSD is well grounded, as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
such disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Historically, service administrative records show the veteran 
performed duty overseas in the Republic of Vietnam.  His 
awards and decorations include an Army Commendation Medal, a 
National Defense Service Medal, a Vietnam Campaign Medal, a 
Vietnam Service Medal, an Air Medal with a 2nd Oak Leaf 
Cluster, and an Aircraft Crewman Badge.

VA records show treatment for various disorders, including 
PTSD and depression, from June to November 1996.  A June 1996 
VA hospital report notes that the veteran was admitted for 
treatment of depression and PTSD symptoms.  The record 
indicates that while the veteran had no history of suicide 
attempts, he recently purchased a gun and gave it to a friend 
to lock up for "safe keeping."  Current complaints included 
flashbacks, hypervigilance, exaggerated startle response, and 
social isolation.  On physical examination the following 
month, the veteran was alert, oriented, and not visibly 
depressed.  The diagnostic impression was AXIS I : Major 
depression, PTSD, and gambling addiction.  AXIS II : 
Dependent personality traits.  AXIS III : Non-insulin 
dependent diabetes mellitus, obesity, myopia/presbyopia, and 
rectal bleeding.

The veteran filed a claim of entitlement to service 
connection for PTSD in November 1996.

A January 1997 VA psychiatric examination report notes that 
the veteran's mother placed him in a foster home when he was 
an infant, and reclaimed him at age nine.  The veteran left 
home when he was in the eighth grade, following a number of 
arguments with his stepfather which eventually escalated to 
physical confrontations.  He lived in a hotel throughout high 
school, and supported himself by working in a bar.  The 
veteran joined the Army after graduating from high school, 
and served as a helicopter gunner in Vietnam.  He reported 
that he "relished all the dangerous activities in which he 
was involved."  The report notes that "at least three 
episodes from those days are now the nucleus of depressive 
preoccupations and reminiscences."  These stressors include 
episodes where his life was spared at the expense of others.  

The veteran gave a family history of alcoholism, and reported 
that he abused alcohol and marijuana following his discharge 
from service.  The veteran, who is a homosexual, was later 
convicted of second degree rape of a 16 year-old boy.  He 
served six months in jail, and was on parole for one year.  
He stopped abusing alcohol and marijuana during this time.  

The veteran reported that he began experiencing depression in 
approximately 1990.  His psychiatric disorder was 
characterized by frequent crying spells, lack of motivation 
and drive, and disturbed sleep.  He reported that he began 
attending the Vet Center in 1992, and received treatment at 
the mental health clinic in 1994.  He purchased a gun and 
bullets in June 1996, when his depression reached a 
"suicidal level."  The veteran contacted his counselor, who 
admitted him for treatment at the VAMC.  Following a period 
of hospitalization, the veteran was transferred to the 
domiciliary for further treatment. 

The veteran felt guilty and ambivalent about his Vietnam 
experiences, and was "still depressed and ha[d] suicidal 
preoccupations" on mental status examination.  The examiner 
noted that the veteran experienced a number of PTSD symptoms, 
including "a certain change in attitude," a sleep disorder, 
intrusive thoughts, and "perhaps some startle phenomena."  
Other symptoms included avoidance, a feeling of foreshortened 
life, and an inability to have any relationships.  The 
diagnostic impression was AXIS I : Severe recurrent 
depressive disorder, and chronic PTSD.  AXIS II : No 
diagnosis.  AXIS III : Diabetes.  AXIS IV : Severe 
socioeconomic and psychosexual stressors.  AXIS V : Current 
global assessment of functioning (GAF) 44-31.

A July 1997 report from the Vet Center indicates that the 
veteran had received treatment at the facility since May 
1993.  In June 1996, he reportedly informed the Vet Center 
that he felt extremely depressed and suicidal after losing 
his job.  He was admitted for treatment at the VAMC, and 
subsequently received counseling at the Vet Center.  The 
record indicates that the veteran does not like to be around 
people because he fears they will "bring up Vietnam."  With 
the exception of "a few acquaintances who he used to meet 
for coffee at the coffee shop," the veteran had no friends.  
In addition, he had not had any "significant personal 
relationships" since his discharge from service.  The report 
concludes that the veteran's Vietnam experience "had and 
will continue to have such a marked impact on his ability to 
cope with life." 

Service connection for PTSD was granted by an October 1997 
rating decision, and a 30 percent rating was assigned.  This 
decision was based on the veteran's service records showing 
that he had combat service in Vietnam, and medical evidence 
diagnosing PTSD, and relating it to his exposure to combat-
related stressors.  The veteran filed a notice of 
disagreement (NOD) with the 30 percent evaluation in March 
1998.  

VA records reflect treatment for various disorders, including 
PTSD and depression, from March 1998 to September 1998.  A 
May 1998 hospital report indicates that the veteran had a 
suicidal ideation, and had been "crying quite a bit" on 
admission.  Current complaints included increased 
hopelessness, decreased appetite, and decreased 
concentration.  The discharge diagnosis was AXIS I : PTSD, 
and major depressive episodes.  AXIS II : No diagnosis.  AXIS 
III : Non-insulin-dependent diabetes, and allergy to codeine.  
AXIS IV : Talking about the Vietnam War with another veteran.  
AXIS V : GAF at the time of discharge was 60.

A July 1998 social work report notes a history of chronic 
depression and PTSD.  The veteran reported experiencing 
suicidal ideations, but denied current suicidal thoughts.  
The examiner noted that the veteran was in the "psychosocial 
stage of generativity versus stagnation," and was under 
"significant stressors affecting his positive resolution of 
this stage of development."  He opined that the veteran's 
childhood experiences, such as his placement in a state 
institution, molestation at age 10, and abuse from his 
alcoholic mother, appeared to have had a significant impact 
on his psychological/emotional health prior to his service in 
Vietnam.    

In September 1998 correspondence, the Director of PTSD 
Services at the VAMC reported that the veteran was initially 
referred for treatment in June 1998, and currently received 
both individual and group therapy.  He opined that the 
veteran's PTSD and depression were "serious and complicated 
disorders" that make it "very difficult for him to function 
in the world outside the VA."  He commented that the 
veteran's depression appeared to cause him "great 
distress."  

The veteran submitted a substantive appeal (Form 9) in 
September 1998, perfecting his appeal.  

An October 1998 report from the Vet Center indicates that the 
veteran found it "very difficult to deal with the daily 
disruptions from his Vietnam experience."  These disruptions 
reportedly affect his coping abilities to such an extent that 
he "becomes overwhelmed and is unable to function."  The 
report concludes that the veteran's PTSD, depression and 
emotional instability limit his ability to address the day-
to-day living decisions he faces.

During a November 1998 personal hearing, the veteran 
testified that he received weekly treatment for his PTSD at 
the VAMC, and treated the disorder with prescription 
medication.  Transcript (T.) at 1-3.  He reported 
experiencing nightmares about his combat experiences in 
Vietnam two to three times a week, and denied having 
nightmares about his childhood stressors.  T. at 3 and 5.  He 
gave a six-year history of "constant depression."  T. at 3-
4.  The veteran stated that he periodically experienced 
flashbacks, and indicated that he had trouble sleeping.  T. 
at 3-4.    T. at 4.  He related that while he met people for 
coffee, he had no "close" friends.  T. at 4-5.  He stated 
that he had abstained from alcohol and drugs over the 
previous 20 years.  T. at 5.  

The veteran testified that he held approximately 27 jobs over 
the 15 years following his separation from service.  T. at 5-
6.  He had never applied for Social Security disability 
benefits, and was currently unemployed.  T. at 6.  Following 
the period of hospitalization from May to June 1996, he was 
transferred to the domiciliary at the VAMC.  T. at 7-9.  The 
veteran reported that his physicians were scheduled to review 
his case in December 1998, to determine the projected date of 
his discharge from the facility.  T. at 7-9.    
 
Based on this evidence, a December 1998 hearing officer's 
decision increased the evaluation of the veteran's service-
connected PTSD from 30 to 50 percent.

A May 1999 VA examination report indicates that the veteran 
had a "rather traumatic childhood."  The record notes that 
he was given up to foster care when he was six months old, 
and rejoined his mother at age 8.  He was sexually molested 
by a friend of the family at age 10, and was kicked out of 
his home by his stepfather at age 16.  The veteran served as 
a helicopter gunner during service in Vietnam, and reported 
several stressors, including having his best friend killed on 
a flight he was supposed to be on, and witnessing multiple 
deaths and mutilations of Vietnamese and American soldiers.  

The veteran reported that he abused alcohol and marijuana 
"on a nearly daily basis" for several years after his 
discharge from service.  He was convicted of second-degree 
rape in the early 1970s, and served six months in jail with 
extended probation.  The veteran currently lived by himself, 
and spent much of his time in coffee shops, reading the 
newspaper or watching television.  He worked "odd jobs" 
hauling heavy packages with his truck approximately two times 
per week.

The record notes that the veteran was tearful throughout the 
mental status examination.  He was cooperative, and 
maintained good eye contact.  His speech was normal in tone, 
pressure, rate and rhythm.  The veteran's memory, 
concentration, and abstractions were intact, and his insight 
was fair.  His mood was depressed.  There was no looseness of 
association, no paranoid ideation of delusions, and no 
evidence of auditory or visual hallucinations.  The veteran 
reported experiencing at least two flashbacks per month.  He 
reported tearfulness, social withdrawal, and ongoing suicidal 
thoughts without any plans.  He gave a negative history of 
panic attacks.  Current complaints included depression, 
irritability, verbal outbursts, ongoing nightmares, and 
insomnia.  The examiner noted that the veteran had the 
ability to maintain minimal personal hygiene and other basic 
activities of living.   

The final assessment was AXIS I : PTSD, and major depression.  
AXIS II : No diagnosis.  AXIS III : No diagnosis.  AXIS IV : 
Severity of psychological stressors - moderate to severe.  
AXIS V : Current GAF for PTSD was 58, same over the past 
year; and current GAF for major depression was 59, same over 
the past year.  The examiner commented that the veteran's 
PTSD was complicated by signs and symptoms of major 
depression, which was "likely a part and parcel of his 
PTSD."  He explained that it would be difficult to separate 
the difficulties caused by PTSD from those caused by major 
depression, "since most likely his PTSD is responsible for 
his major depression."  

The physician opined that these disorders reduced the 
veteran's professional and social capabilities.  He related 
that the veteran experienced difficulty remaining emotionally 
stable throughout an eight-hour workday, and had difficulty 
finishing tasks due to distractibility and poor 
concentration.  According to the report, the veteran was 
socially withdrawn, had no meaningful relationships, and did 
not engage in constructive, pleasurable activities.  The 
examiner concluded that the veteran's "level of tearfulness 
will interfere substantially with his ability to interact 
appropriately with customers, co-workers and supervisors and 
adapt appropriately in a work environment."  He noted, 
however, that the veteran's memory and concentration were 
normal, allowing him to follow "at least moderately complex 
oral and written instructions."

The RO continued the 50 percent evaluation of the veteran's 
service-connected PTSD in June 1999.



Analysis

The Board finds both procedural and evidentiary problems 
requiring further development.

The RO granted service connection in October 1997 for PTSD.  
The VA examination in January 1997 provided diagnoses of 
severe recurrent depressive disorder and chronic PTSD.  As 
noted above, the May 1999 VA examiner provided an opinion 
that the veteran's depression is related to his PTSD.  

In the June 1999 supplemental statement of the case, the RO 
reported the results of the May 1999 examination in general.  
In the reasons and bases section, the RO noted the diagnosis 
of depression, and the examiner's opinion that it was related 
to his PTSD.  The RO also specifically reported the GAF score 
for the veteran's PTSD and referred to symptoms of "daily 
nightmares, flashbacks once or twice per month, paranoia, 
depression and suicidal ideation."  The RO did not expressly 
indicate that it was considering major depression to be 
service connected, nor did the RO mention the GAF score for 
major depression or otherwise discuss whether the recognition 
of major depression as a part of the service connected 
disability would in any way alter the assessment of the level 
of disability.  

In sum, the Board believes that the issue of service 
connection for major depression is inextricably intertwined 
with the certified appellate issue.  Furthermore, the Board 
believes that the RO must be provided an opportunity to 
clarify whether any change in the schedular rating assigned 
currently or in the past would be warranted, assuming the 
service-connected psychiatric disability includes the 
manifestation of major depression.  

The record also shows a significant evidentiary problem.  The 
most recent examination report of May 1999 reflects diagnoses 
of PTSD and major depression.  The examiner expressed the 
view that the major depression was "likely a part and parcel 
of [the veteran's] PTSD."  The physician assigned a GAF 
score of 58 for PTSD and a GAF score of 59 for major 
depression.  In his comments, the examiner went on to state:

Coincidentally with the development of PTSD, 
[the veteran] was diagnosed with nonservice 
connected diabetes.  While diabetes may 
exacerbate and in some cases cause 
depression, [the veteran's] level of 
symptomatology is far beyond what would be 
expected from depression caused by diabetes.  
Not much of his psychological malfunctioning 
at this point is due to his PTSD and major 
depression.  Diabetes may be responsible for 
much of the patient's lack of energy, but as 
stated above, most of the psychological 
symptoms are not directly related to 
diabetes.  It should be noted that most of 
his unemployability is connected with the 
psychological factors rather than with lack 
of energy from diabetes.

The Board finds these remarks ambiguous.  The physician 
states that "[n]ot much of [the veteran's] psychological 
malfunctioning at this point is due to his PTSD and major 
depression."  This comment would appear to be consistent 
with the GAF scores; however, the examiner also indicates 
that "most of [the veteran's] unemployability is connected 
with the psychological factors rather than with lack of 
energy from diabetes."  The Board is uncertain about the 
significance of the examiner meaning in the use of the word 
"unemployability."  In ordinary context "unemployability" 
means an inability to maintain employment; however, the 
thrust of the whole examination report does not appear to 
indicate that the physician actually believes the veteran can 
not maintain employment.

The Board notes that in the recent determination in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Since this 
matter stems from an original claim, the considerations 
highlighted by Fenderson are applicable.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since May 
1999, for his PTSD and major depression.  
After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records which have not 
been previously obtained.  

3.  Thereafter, the RO should forward the 
veteran's complete claims file to the 
psychiatrist who performed the May 1999 
VA examination for clarification of 
whether the reference to 
"unemployability" quoted above was 
intended to indicate that the physician 
believed the veteran could not maintain 
employment, and if so, whether his 
inability to maintain employment was due 
to his service-connected PTSD, major 
depression or both.  The examiner should 
also indicate what the GAF score would be 
if both PTSD and major depression were 
considered.  The entire claims file must 
be made available to the examiner for 
review and preparation of a supplemental 
opinion.  The report should reflect a 
review of the claims file and include a 
complete rationale for all opinions 
expressed.  If an additional examination 
is deemed necessary, it should be 
scheduled.

In the event that the same examiner is 
not available to clarify the comments 
made in May 1999, the RO may attempt to 
secure clarification through another 
physician.  In this event, however, the 
physician should determine whether such 
clarification is feasible without a 
personal examination of the veteran.  If 
the physician deems an examination 
necessary in order to provide the 
requested opinions, appropriate 
arrangements should be made for such an 
examination.
 
4.  Thereafter, the RO should carefully 
review the evaluation report and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD, and formally adjudicate the 
inextricably intertwined issue of 
entitlement to service connection for 
depression.  If the RO determines that 
service connection is warranted for 
depression, it should address whether 
this would effect the veteran's 
disability award, either currently or in 
the past.  If, on the other hand, service 
connection for depression is denied, the 
RO should explain how it distinguished 
between symptoms attributable to the 
veteran's service-connected PTSD, and 
those attributable to depression. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


